    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------
                                                         x
 CHEVRON CORPORATION,                                    :
                                                         :
                        Plaintiff,                       :
         v.                                              :
                                                           11 Civ. 0691 (LAK)
                                                         :
 STEVEN DONZIGER, et al.,                                :
                                                         :
                                                         :
                Defendants.                              x
 -------------------------------------

      DECLARATION OF ANNE CHAMPION IN SUPPORT OF CHEVRON
  CORPORATION’S MOTION TO HOLD STEVEN DONZIGER IN CONTEMPT OF
   COURT FOR HIS FAILURE TO COMPLY WITH THE RICO AND DEFAULT
       JUDGMENTS AND THE APRIL 16, 2018 RESTRAINING NOTICE

       I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

       1.      I am an attorney licensed to practice law in the State of New York and before this

Court. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and I am counsel for

Chevron Corporation (“Chevron”) in the above-captioned matter. I am personally familiar with

the facts set forth herein, unless the context indicates otherwise.

       2.      Chevron has not received from Steven Donziger any transfer or assignment of

proceeds traceable to the Ecuadorian judgment. Nor has Chevron received any part of the

$813,602.71 owed to it pursuant to the supplemental judgment entered against Steven Donziger,

The Law Offices of Steven R. Donziger, Donziger & Associates, PLLC, and others on February

28, 2018.

       3.      Attached to this declaration as Exhibit 1 is a true and correct copy of a document

titled “Chevron’s RICO Fraud: An Abuse of Indigenous Peoples, the Environment, and U.S.
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 2 of 22




Courts,”       retrieved       from        the       website        http://stevendonziger.com/wp-

content/uploads/2017/05/KaplanRebuttal.pdf on September 26, 2018.

       4.      Attached to this declaration as Exhibit 2 are excerpts from a true and correct copy

of the transcript of the deposition of Steven Donziger on June 25, 2018.

       5.      Attached to this declaration as Exhibit 3 are excerpts from a true and correct copy

of the transcript of the contempt hearing held in this matter on June 28, 2018.

       6.      Attached to this declaration as Exhibit 4 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled Ecuador Judgment Investment Agreement dated

May 2, 2016 and signed by Alan Lenczner and Glenn Krevlin, produced by M. K. Sullivan and

bearing Bates numbers MKS-0002570–74. The document purports to grant a 0.125% interest in

the Ecuadorian judgment “in consideration of investment of $250,000,” and to a right to invest

subsequently “at a 25% discount.”

       7.      Attached to this declaration as Exhibit 5 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled Ecuador Judgment Investment Agreement dated

July 11, 2016 and signed by the FDA’s client representative, Alan Lenczner, and Clifford Eisler,

produced by M. K. Sullivan and bearing Bates numbers MKS-0002599–2602. The document

purports to grant a 0.125% interest in the Ecuadorian judgment “in consideration of investment of

$250,000” and has similar terms to Exhibit 4.

       8.      Attached to this declaration as Exhibit 6 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-0002654–85. Beginning on the second page is a document titled “Ecuador Judgment

Investment Agreement” and signed by Carlos Guaman (President, FDA), Ermel Gabriel Chavez

Parra (Board President, Ecuador Trust), Alan Lenczner, and a representative of the funder. The

funder is identified at MKS-0002665 as WDIS Finance LLC. Exhibit 49 at MKS-0002045

                                                 2
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 3 of 22




indicates that this entity is associated with John van Merkensteijn. The agreement purports to

grant a 0.165% interest in the Ecuadorian judgment” in consideration of an investment of $300,000

and provides that “final authority over distribution of . . . funds will rest with the U.S.

Representative.” Exhibit 6 at ¶ 9(a). The U.S. Representative is identified in Appendix 2 on page

MKS-0002665 as Steven R. Donziger.

       9.     Attached to this declaration as Exhibit 7 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled Ecuador Judgment Investment Agreement dated

August 24, 2016, and signed by Carlos Guaman (President, FDA), Ermel Gabriel Chavez Parra

(Board President, Ecuador Trust), Alan Lenczner, and a representative of Wellbeck Partners, LLC,

produced by M. K. Sullivan and bearing Bates numbers MKS-0001618–24. The agreement

purports to grant a 0.110% interest in the Ecuadorian judgment in consideration of an investment

of $200,000 and has similar terms to Exhibit 6.

       10.    Attached to this declaration as Exhibit 8 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled Ecuador Judgment Investment Agreement dated

November 24, 2016 and signed by Carlos Guaman (President, FDA), Ermel Gabriel Chavez Parra

(Board President, Ecuador Trust), Alan Lenczner, and a representative of Indigenous People

Limited, produced by M. K. Sullivan and bearing Bates numbers MKS-0001690–99. Exhibit 49

at MKS-0002045 indicates that Indigenous People Limited is associated with Ian Watson. The

document purports to grant a 0.1375% interest in the Ecuadorian judgment in consideration of an

investment of $250,000 and has similar terms to Exhibit 6. Steven R. Donziger is identified as

the U.S. Representative in Appendix 2 on page MKS-0001697.

       11.    Attached to this declaration as Exhibit 9 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a January 8, 2018 email from Aaron Marr Page to Katie Sullivan,

produced by M. K. Sullivan and bearing Bates numbers MKS-0001736–37. At the bottom of the

                                                  3
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 4 of 22




chain is an email from Alan Lenczner explaining that there is “some confusion re the Eisler

Agreement,” including the point that an “addendum” presented to Lenczner for signature “speaks

to the interest increasing from .175% not .125%.” In a subsequent email, Katie Sullivan notes, “In

our ‘audit’ we noted Cliff & FDA signed an enhancement letter dated Jan 3, 2017 that reflects a

new total of 0.195% vs. 0.1375%.”

       12.     Attached to this declaration as Exhibit 10 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled Ecuador Judgment Investment Agreement signed

by the funder on January 31, 2017, produced by M. K. Sullivan and bearing Bates numbers MKS-

0002718–31. The document purports to grant a 0.076% interest in the Ecuadorian judgment in

consideration of an investment of $152,000 and has similar terms to Exhibit 6. Exhibit 49 at

MKS-0002045 indicates that an investment agreement granting a 0.076% interest in the

Ecuadorian judgment in consideration of a $152,000 investment was entered with Roger Waters

on February 3, 2017. The difference in the date reflected in Exhibit 49 at MKS-0002045 and the

date of the funder’s signature in Exhibit 10 reflects the fact that the Spanish version of the

agreement was signed on a later date.

       13.     Attached to this declaration as Exhibit 11 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a letter agreement dated November 10, 2016 Carlos Guaman

(President, FDA), Ermel Gabriel Chavez Parra (Board President, Ecuador Trust), Alan Lenczner,

and a representative of WDIS Finance LLC (associated with John van Merkensteijn), produced by

M. K. Sullivan and bearing Bates numbers MKS-0002647-50. The document purports to grant an

additional interest of 0.055% in exchange for an additional investment of $100,000.

       14.     Attached to this declaration as Exhibit 12 is a true and correct copy of an email

chain dated October 22, 2016, forwarding a July 10, 2016 email chain among Steven Donziger,

Bill Twist, and John van Merkensteijn, produced by J. van Merkensteijn and bearing Bates

                                                4
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 5 of 22




numbers JVM 002161–68. In a July 10, 2016 email, Steven Donziger explains to Twist, “Shares

are a percentage of the total claim owed which is now a little over $11b with statutory interest in

Canada. Expenses come off the top upon recovery . . . . The larger point is that absent an some

unforeseen event, there will be plenty of funds to pay investors should there be a recovery.”

       15.     Attached to this declaration as Exhibit 13 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a December 10, 2016 email chain between Steven Donziger and Katie

Sullivan, produced by M. K. Sullivan and bearing Bates number MKS-0002031. Sullivan asks,

“Is it 250k for an 0.125% of the percent you would retain (1/3 of the collected judgement)?”

Donziger responds, “250,000 gives on eigth [sic] of a point in a 12b judgment[.] full recovery is

a 50x multiple.”

       16.     Attached to this declaration as Exhibit 14 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document dated May 2017, titled “Confidential Memorandum,”

describing an “Investment Opportunity” in which “Investors will receive the right to an agreed

upon share of the proceeds received by the Claimants” in the Lago Agrio litigation. This document

was produced by M. K. Sullivan and bears Bates numbers MKS-0000596–601.

       17.     Attached to this declaration as Exhibit 15 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an email chain dated November 28, 2017 with subject line “Important

Ecuador Investor Call,” produced by M. K. Sullivan and bearing Bates numbers MKS-0001296–

97. At the bottom of the chain, Donziger provides an agenda for a proposed call with investors,

including explaining his intent to “source funding from a significant capital partner or partners

who will give our team the ability to put additional pressure on Chevron in and out of the

courtroom.”

       18.     Attached to this declaration as Exhibit 16 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

                                                5
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 6 of 22




MKS-0006682–6686. Beginning at MKS-0006685 is a letter from Alan Lenczner to Steven

Donziger dated November 11, 2016 summarizing investment agreements, monies received by the

Lenczner firm pursuant to those agreements, and monies remitted to Donziger out of those funds.

       19.     Attached to this declaration as Exhibit 17 is a true and correct copy of an email

dated December 17, 2016 from Steven Donziger to John van Merkensteijn, produced by J. van

Merkensteijn and bearing Bates number JVM 003276, in which Donziger asks van Merkensteijn

to send an instruction to Lenczner asking that Lenczner “allocate $65,000 of the $95,000 from

ENTITY to the law firm of Steven Donziger for expenses related to work on the Ecuador

environmental case against Chevron.”

       20.     Attached to this declaration as Exhibit 18 is a true and correct copy of an email

dated September 9, 2016 from Steven Donziger to John van Merkensteijn, produced by J. van

Merkensteijn and bearing Bates numbers JVM 003447, in which Donziger asks van Merkensteijn

to “send an instruction to Alan Lenczner, via email, that 50% of the investor funds under the

Agreement received by his law firm are to be forwarded [to] Steven R. Donziger for expenses

related to the Ecuador litigation . . . . Alan has indicated he needs said instructions directly from

you or your representative.”

       21.     Attached to this declaration as Exhibit 19 (filed under seal pursuant to Dkt. 723)

are excerpts from a true and correct copy of the transcript of the deposition of Mary M. K. Sullivan

on June 21, 2018.

       22.     Attached to this declaration as Exhibit 20 is a true and correct copy of a document

titled “AGREEMENT TO DISPUTE A CASE AGAINST CHEVRON TEXACO, NOW

CHEVRON, IN ECUADOR,” dated January 2, 2006, produced by S. Donziger and bearing Bates

number DONZ00022907.           This Agreement is signed by Steven Donziger, Joseph Kohn, a

representative of the FDA, and representatives of several Ecuadorian indigenous nations.

                                                 6
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 7 of 22




       23.      Attached to this declaration as Exhibit 21 is a true and correct copy of trial exhibit

PX 558, a retainer agreement dated January 5, 2011 among the LAPs, the FDA, the Asamblea de

Afectados por Texaco (ADAT), and Donziger & Associates, PLLC.

       24.       Attached to this declaration as Exhibit 22 is a true and correct copy of trial exhibit

PX 556, a draft Master Agreement dated December 10, 2010 among the LAPs, the FDA, the

ADAT, Donziger & Associates, PLLC, and other lawyers and law firms.

       25.      Attached to this declaration as Exhibit 23 is a true and correct copy of a document

produced by S. Donziger and Bates stamped DONZPJD-0000019-27 and a certified translation

thereof, titled “DURABLE INTERNATIONAL POWER OF ATTORNEY and AGREEMENT

FOR THE CONTINUOUS INVESTMENT OF PROFESSIONAL SERVICES,” dated November

1, 2017, between Steven Donziger and the Amazon Defense Front (FDA). Under the agreement,

the FDA “irrevocably acknowledges, confirms and undertakes to support Mr. DONZIGER’S

existing contractual INTEREST . . . and/or hereby grants Mr. DONZIGER an INTEREST in his

own right equal to his existing contractual interest.”

       26.      Attached to this declaration as Exhibit 24 is a true and correct copy of excerpts

from the transcript of the deposition of Josh Rizack on June 27, 2018.

       27.      Attached to this declaration as Exhibit 25 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-000375–410, containing financial records. Included at MKS-0000407 and MKS-0000384

are invoices marked “OK to send SRD 3/13/18” and “1/17/18 Per SRD do not send anything,”

respectively.

       28.      Attached to this declaration as Exhibit 26 are excerpts from a true and correct copy

of excerpts from the transcript of the contempt hearing held on May 8, 2018 in this matter.




                                                  7
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 8 of 22




       29.     Attached to this declaration as Exhibit 27 are excerpts from a true and correct copy

of excerpts from the trial transcript for November 18, 2013 in this matter.

       30.     Attached to this declaration as Exhibit 28 is a true and correct copy of Exhibit 5315

to Steven Donziger’s deposition, an undated letter from Pablo Fajardo to Carlos Guaman. Fajardo

writes, “On January 19, 2016, Mr. Luiz Yanza and Mr. Steven Donziger signed a contract for the

management of financial resources on behalf of the FDA and the plaintiffs. This is extremely

serious, since neither of these two persons represents the plaintiffs.”

       31.     Attached to this declaration as Exhibit 29 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an email chain between Katie Sullivan and Steven Donziger on March

19, 2018, produced by M. K. Sullivan and bearing Bates number MKS-0006038, and a certified

translation thereof. Donziger forwards an email from Luis Yanza, in which Yanza states, “Here is

the account information but it is in my daughter’s name. That could be a problem.” The account

details include the name Shuyana Natalia Yanza Allauca.

       32.     Attached to this declaration as Exhibit 30 is a true and correct copy of Exhibit 5316

to Steven Donziger’s deposition, a document dated August 20, 2106, titled DECLARATION OF

THE AFFECTED NATIONALITIES IN THE PROVINCE OF SUCUMBIOS, and a certified

translation thereof. In the declaration, representatives of the “affected nationalities” in Ecuador

declare Luis Yanza and Steven Donziger “personae non gratae” and demand a “detailed report

accounting for all of the money they have managed on behalf of the people affected or the people

in the case that our people have against Chevron.”

       33.     Attached to this declaration as Exhibit 31 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled “SUPERSEDING RETAINER AGREEMENT”

dated November 1, 2016 and signed by Carlos Guaman and Ermel Gabriel Chavez Parra, produced

by M. K. Sullivan and bearing Bates number MKS-0001700-01. The agreement directs Lenczner

                                                  8
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 9 of 22




Slaght “to act only upon” the instructions of the FDA and the Trust and “to no longer act upon the

instructions of Pablo Fajardo or any others not acting pursuant to express authority from the FDA

or the Trust.” The document does not reflect a signature for Lenczner.

       34.     Attached to this declaration as Exhibit 32 is a true and correct copy of the Lago

Agrio Plaintiffs’ Brief on Proceeding in Forma Pauperis, filed on April 6, 2015 in Brazil, and a

certified translation thereof. In the brief, the LAPs represent that they should not be required to

pay court costs because “it is sufficient for the person not to be able to pay court costs without

harm to his subsistence or his family’s, which is clearly the case here,” that it is “undeniable” that

the LAPs “themselves do not have the means to pay all the procedural costs,” and their counsel

“have not received any compensation for their work on the case.” ¶¶ 22, 26, 28

       35.     Attached to this declaration as Exhibit 33 is a true and correct copy of the Lago

Agrio Plaintiffs’ Complaint, filed on November 21, 2012 in Argentina, and a certified translation

thereof.

       36.     Attached to this declaration as Exhibit 34 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a timeline summarizing Representations to Canadian Courts and

Payments To/From Canadian Counsel.

       37.     Attached to this declaration as Exhibit 35 is a true and correct copy of a document

titled “Factum of the Applicants on the Motion to Vary,” filed October 3, 2017 in the Court of

Appeal for Ontario in the Canadian Enforcement Action. In this filing, Alan Lenczner represented

that “the actions by Chevron against third party funders and against the applicants’ U.S. law firm,

resulting in the funders withdrawing financial and other support,” had the “effect of discouraging

any other third party funder,” and that “any funding assistance that the plaintiffs had in place has

long since evaporated.” ¶¶ 27, 29.




                                                  9
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 10 of 22




       38.     Attached to this declaration as Exhibit 36 is a true and correct copy an email from

Steven Donziger to John van Merkensteijn dated September 5, 2017, produced by J. van

Merkensteijn and bearing Bates numbers JVM 002465–66, with an attachment titled

“ENFORCEMENT OF ECUADOR JUDGMENT IN CANADA: Profit and Loss Detail May 1,

2016 through February 2, 2017.”

       39.     Attached to this declaration as Exhibit 37 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an undated, unsigned draft contract titled “Ecuador Judgment

Investment Agreement” with handwritten notes, produced by M. K. Sullivan and bearing Bates

numbers MKS-0000627–32. The handwritten notes include, on the last page, “not having Alan

sign” and “Alan doesn’t need to know.”

       40.     Attached to this declaration as Exhibit 38 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a January 11, 2018 email chain between Aaron Marr Page, Steven

Donziger and Katie Sullivan, produced by M. K. Sullivan and bearing Bates number MKS-

0001722. Page writes, in reference to a draft investor letter, “Took out Alan because, yeah.”

       41.     Attached to this declaration as Exhibit 39 is a true and correct copy of a motion

record dated October 10, 2017 that Peter Grant attempted to file with the Court of Appeal for

Ontario and served on Chevron’s counsel. The court did not accept the motion record. The motion

record includes a sworn affidavit from attorney Patricio Salazar providing tax data for the

individual plaintiffs and representing that “all of them have very limited financial resources.”

       42.     Attached to this declaration as Exhibit 40 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled “Funding Opportunity – Ecuador Litigation,”

produced by M. K. Sullivan and bearing Bates numbers MKS-0000588–90. The document

explains that the “campaign to force Chevron to pay the $12 billion Ecuador pollution judgment




                                                10
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 11 of 22




in Canada is entering a critical phase where a relatively modest amount of financial support can

dramatically increase pressure on the company.”

        43.    Attached to this declaration as Exhibit 41 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled “How New Capital Can Compress Time Frame,”

produced by M. K. Sullivan and bearing Bates number MKS-0002111. The document identifies

“Strategies that need to be funded” (emphasis in original) including “[w]ork with Chevron

shareholder to pressure company management via shareholder resolutions and the like,” “[l]aunch

other legal actions designed to pressure the company,” and a “Truth and Reconciliation

Conference” with world leaders to be held in Calgary” that “[w]ill put enormous pressure on

Chevron to come to the table if executed well.”

        44.    Attached to this declaration as Exhibit 42 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of the transcript of the deposition of Mary K. Sullivan on September 28,

2018.

        45.    Attached to this declaration as Exhibit 43 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-0006404–05 and containing, at MKS-0006405, an invoice from Simon Billenness dated

January 8, 2018. The invoice includes $1,122.21 for expenses for attending the “Chevron AGM

in Midland, Texas: May 2017” and $5,000 for consulting services. The work to be performed is

“organiz[ing] further shareholder pressure on Chevron” through multiple initiatives.

        46.    Attached to this declaration as Exhibit 44 is a true and correct copy of a letter

signed by Bruce T. Herbert of Investor Voice and Newground Social Investment and Pat Miguel

Tomaino of Zevin Asset Management, LLC to Chevron Chairman of the Board and CEO Michael

K. Wirth with subject line “Investor Letter on Risks from Ecuador Litigation,” dated April 30,




                                                  11
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 12 of 22




2018, retrieved from the website http://www.newground.net/Chevron-Investor-Letter-2018.pdf on

September 26, 2018.

       47.     Attached to this declaration as Exhibit 45 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-0006466–69, containing financial records relating to Simon Billenness, including invoices

totaling $12,000 and a wire transfer record in the amount of $5000.

       48.     Attached to this declaration as Exhibit 46 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an email dated March 12, 2018 from Steven Donziger to Katie Sullivan

including a draft press release titled “Facing Critical Court Showdown, Chevron Selling Oil Assets

in Canada While Trying to Evade $9.5 Billion Pollution Liability,” produced by M. K. Sullivan

and bearing Bates numbers MKS-0005817-18.

       49.     Attached to this declaration as Exhibit 47 is a true and correct copy of an article,

dated April 25, 2018, titled “Canada’s First Nations join Amazon fight against Chevron,” and

available at the website https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/.

The article quotes Phil Fontaine, “Clearly Chevron has caused significant harm to the environment

and to the health of the Indigenous peoples in this area and must be held accountable.”

       50.     Attached to this declaration as Exhibit 48 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an email from Steven Donziger to Katie Sullivan and Aaron Marr

Page with subject line “urgent – contracts for trip to Ecuador. Donziger lists multiple names

including Eva Golinger, “Simon Billiness [sic] for equivalent of $100k,” “Peter Grant,” “Phil

Fontaine, Kathleen Mahoney, Ed John, and Rex Weyler, produced by M.K. Sullivan and bearing

Bates number MKS-0002258.

       51.     Attached to this declaration as Exhibit 49 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M.K. Sullivan and bearing Bates numbers

                                                12
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 13 of 22




MKS-0002044–73, containing charts of “Contingency Interests” in the Ecuadorian judgment.

Pages MKS-0002044-58 summarize “Non-Recourse Investment Agreements,” pages MKS-

0002059-82 summarize “Attorney Contingency Fee Agreements,” pages MKS-0002064-69

summarize “Payments out of Steven Donziger’s share,” and pages MKS-0002072-73 summarize

“Service Providers Contingency Fee Agreements.”

       52.     Attached to this declaration as Exhibit 50 is a true and correct copy of an article

dated May 15, 2014 and titled “Periodista estadounidense se une a la campaña ‘La mano sucia de

Chevron’” (“U.S. Journalist Joins ‘The Dirty Hand of Chevron’ Campaign”), available at

http://www.eldiario.ec/centro/noticias-santodomingo-ecuador/316010-periodista-estadounidense-

se-une-a-la-campana-la-mano-sucia-de-chevron/, and a certified translation thereof. The article

shows journalist Eva Golinger participating in the “dirty hand of Chevron” campaign and quotes

her referring to contamination as “the hand of death.”

       53.     Attached to this declaration as Exhibit 51 is a true and correct copy of an article

dated October 10, 2017, titled “Roger Waters lends star power to Ecuadorians’ $9.5B Chevron

fight,’” available at https://www.thestar.com/business/2017/10/10/roger-waters-lends-star-power-

to-ecuadorians-95b-chevron-fight.html.

       54.     Attached to this declaration as Exhibit 52 is a true and correct copy of an Amazon

Watch press release dated May 31, 2017, titled “Chevron’s CEO Clings To ‘Alternative Facts’

When     Confronted     With    Truth    About        Ecuador   Mismanagement,”    available    at

https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-

confronted-with-truth-about-ecuador-mismanagement.

       55.     Attached to this declaration as Exhibit 53 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a budget titled “Ecuador Case Management – 12 MONTH EXPENSE

PROJECTION,” dated December 2017, produced by M. K. Sullivan bearing Bates bearing Bates

                                                 13
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 14 of 22




number MKS-0006010. The document includes a handwritten markup increasing the amount

budgeted for “PR Costs” relating to reporter Cristina Munoz and to “[p]ress releases” from $1,500

to $2,500.

       56.    Attached to this declaration as Exhibit 54 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a November 8, 2017 email from Katie Sullivan to Steven Donziger

regarding a press release titled “Chevron Faces Criminal Investigation Over $2m Witness Bribery

Payments in Ecuador Pollution Dispute,” produced by M. K. Sullivan and bearing Bates numbers

MKS-0003270–75.

       57.    Attached to this declaration as Exhibit 55 is a true and correct copy of a press

release titled “Chevron and Gibson Dunn Face Potential Criminal Probe Over $2m Witness

Bribery Plot in Ecuador Pollution Case,” published on November 9, 2017, available at

http://www.csrwire.com/press_releases/40553-Chevron-and-Gibson-Dunn-Face-Potential-

Criminal-Probe-Over-2m-Witness-Bribery-Plot-in-Ecuador-Pollution-Case.

       58.    Attached to this declaration as Exhibit 56 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a February 1, 2018 email from Steven Donziger to Katie Sullivan,

regarding a press release titled “U.S. Judge Authorized Secret Payments From Chevron to Court

Official Who Swayed Discredited RICO Case in Company’s Favor,” produced by M. K. Sullivan

and bearing Bates numbers MKS-0005844–55.

       59.    Attached to this declaration as Exhibit 57 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-0006401–03, containing a wire transfer record in the amount of $10,000 and invoices in the

amounts of $10,000 and $2,500, relating to Forum Nobis.

       60.    Attached to this declaration as Exhibit 58 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

                                               14
       Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 15 of 22




MKS-0006464–65, containing a wire transfer record and invoice, both in the amount of $7,500,

relating to Forum Nobis.

         61.    Attached to this declaration as Exhibit 59 is a true and correct copy of a June 6,

2017 email from Steven Donziger to Clifford Eisler and John van Merkensteijn, produced by J.

van Merkensteijn and bearing Bates number JVM 002526. Donziger links to a press release titled

“Facing Bribery Charges, Chevorn Trying to Mislead U.S. Supreme Court with Fake Facts and

Flawed Arguments” and writes, “Chevron starting to feel serious pressure. We can get them to

the table if we keep this up and implement the strategy, in my opinion.”

         62.    Attached to this declaration as Exhibit 60 is a true and correct copy of an October

16, 2017 email from Steven Donziger to Ian Watson and John van Merkensteijn, produced by J.

van Merkensteijn, bearing Bates numbers JVM 002886–87. Donziger forwards comments from

Kathleen Elizabeth Mahoney that “[i]f we could get representation from the oil industry here in

Calgary, . . ., that would, . . ., bring significant pressure to bear on Chevron to come to the table . .

. .”

         63.    Attached to this declaration as Exhibit 61 is a true and correct copy of a press

release dated September 14, 2018 titled “Global Conference on Indigenous Solutions for

Environmental       Challenges      Set    for    November        in    Canada,”      retrieved    from

http://www.csrwire.com/press_releases/41356-Global-Conference-on-Indigenous-Solutions-for-

Environmental-Challenges-Set-for-November-in-Canada on September 28, 2018.

         64.    Attached to this declaration as Exhibit 62 is a true and correct copy of the program

for the November 2018 conference Indigenous Solutions for Environmental Challenges, retrieved

from https://banffconference2018.com/ on September 27, 2018.




                                                   15
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 16 of 22




       65.     Attached to this document as Exhibit 63 is a true and correct copy of the speaker

list for the November 2018 conference Indigenous Solutions for Environmental Challenges,

retrieved from https://banffconference2018.com/speakers/ on September 27, 2018.

       66.     Attached to this declaration as Exhibit 64 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document titled “Ecuador Case Management – 12 MONTH

EXPENSE PROJECTION,” dated December 2017, produced by M. K. Sullivan and bearing Bates

number MKS-0000533. This document shows that Donziger budgeted $200,000 for “Calgary

conference – Oct 2018.”

       67.     Exhibits 61, 62 and 63 identify speakers for the conference, including Simon

Billenness, Juan Aulestia, Rex Weyler, Phil Fontaine and Aaron Marr Page. Exhibit 64 shows

also that Donziger budgeted thousands of dollars to pay individuals expected to speak at the

conference, including Simon Billenness, Juan Aulestia, and Rex Weyler. Exhibit 3 to the

Sullivan Declaration confirms that several individuals expected to speak at the conference,

including Phil Fontaine and Aaron Marr Page, hold interests in the Ecuadorian judgment.

       68.     Attached to this declaration as Exhibit 65 (filed under seal pursuant to Dkt. 723)

is a March 18, 2018 email from Katie Sullivan to Kathleen Elizabeth Mahoney, copying Steven

Donziger, confirming a wire transfer in the amount of $27,012.50, toward a total contract amount

of “50k” relating to the conference, produced by M. K. Sullivan and bearing Bates number MKS-

0000811.

       69.     Attached to this declaration as Exhibit 66 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of an email dated December 13, 2017 from Katie Sullivan to Steven

Donziger, copying Aaron Marr Page, produced by M. K. Sullivan and bearing Bates number MKS-

0001141. Sullivan writes, “The loan conversions are currently tied to SRD shares unless converted

pro-rata to equity.”

                                               16
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 17 of 22




       70.     Attached to this declaration as Exhibit 67 is a true and correct copy of a pleading

filed by Steven Donziger in In re Estate of Leon Donziger, Case No. 89-1102-CP (Fla. Circuit

Court, Duval Cnty), by his attorney, Campbell Ford.

       71.     Attached to this declaration as Exhibit 68 is a true and correct copy of a docket

from the District of Columbia Court of Appeals Case Number 18-BG-0967 stating that Donziger

is “suspended from the practice of law in the District of Columbia” as of September 20, 2018.

Attached as Exhibit 69 is the order of the District of Columbia Court of Appeals imposing the

suspension.

       72.     Attached to this declaration as Exhibit 70 is a true and correct copy of Chevron’s

First Information Subpoena in Aid of the Supplemental Judgment and Restraining Notice to

Defendants Steven Donziger, the Law Offices of Steven Donziger and Donziger & Associates,

PLLC dated April 16, 2018. This document was served by personal service on April 16, 2018. A

true and correct copy of the proof of service is attached as Exhibit 71.

       73.     Attached to this declaration as Exhibit 72 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a March 12, 2018 email chain between Katie Sullivan and Steven

Donziger, discussing a forwarded email from Bruce Herbert of Newground Social Investment,

produced by M. K. Sullivan and bearing Bates numbers MKS-0015817-18. Bruce Herbert writes

to Steven Donziger and Anton Tabuns (an attorney working with Donziger) that a (misleading) 60

Minutes segment was “deeply meaningful.”

       74.     Attached to this declaration as Exhibit 73 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing Bates numbers

MKS-0000327, showing a wire transfer from Lenczner Slaght Royce Smith to Donziger of

$74,990 on May 10, 2016.




                                                17
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 18 of 22




       75.    Attached to this declaration as Exhibit 74 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a bank statement produced by M. K. Sullivan and bearing Bates

numbers MKS-0000328, showing a wire transfer from Lenczner Slaght Royce Smith to Donziger

of $104,990 on July 19, 2016.

       76.    Attached to this declaration as Exhibit 75 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a bank statement produced by M. K. Sullivan and bearing Bates

numbers MKS-0000331, showing wire transfers from Lenczner Slaght Royce Smith to Donziger

of $143,490 on October 6, 2016 and $99,990 on October 21, 2016.

       77.    Attached to this declaration as Exhibit 76 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a bank statement produced by M. K. Sullivan and bearing Bates

numbers MKS-0000333, showing a wire transfer from Lenczner Slaght Royce Smith to Donziger

of $64,990 on December 19, 2016.

       78.    Attached to this declaration as Exhibit 77 is a true and correct copy of bank records

bearing Bates numbers TD BANK 00000133, showing a wire transfer from Lenczner Slaght Royce

Smith to Donziger of $137,490 on February 21, 2017.

       79.    Attached to this declaration as Exhibit 78 is a true and correct copy of bank records

bearing Bates numbers TD BANK 00000128-30, showing a wire transfer from Donziger to

Patricio Salazar of $3,179 on December 12, 2016.

       80.    Attached to this declaration as Exhibit 79 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of bank records produced by M. K. Sullivan and bearing Bates numbers

MKS-0006477-82 showing at MKS-0006480:

                     a.         a wire transfer of $101,849.59 to Peter R. Grant Law Corporation

                     on January 1, 2018




                                                18
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 19 of 22




                      b.     a wire transfer of $4,642.74 to Patricio Salazar Cordova on January

                      16, 2018

                      c.     a wire transfer of $4,732.12 to Peter R. Grant Law Corporation on

                      January 17, 2018.

       81.    Attached to this declaration as Exhibit 80 is a true and correct copy of bank records

bearing Bates numbers TD BANK 0000651-52 and showing a wire transfer of $1,834.51 on May

10, 2018 to Patricio Salazar Cordova.

       82.    Attached to this declaration as Exhibit 81 is a true and correct copy of an order of

the Ontario Superior Court of Justice dated January 20, 2017 in the action brought by the LAPs

against Chevron Corporation, Chevron Canada Limited, and Chevron Canada Finance Limited

(“Canadian Enforcement Action”). This order grants motions for summary judgment by Chevron

Canada Limited and Chevron Corporation (¶¶ 74-75).

       83.    Attached to this declaration as Exhibit 82 is a true and correct copy of an order of

the Ontario Superior Court of Justice dated February 10, 2017 in the Canadian Enforcement

Action. This order dismisses the LAPs’ claims against Chevron Canada Limited and certain claims

against Chevron Corporation and provides that “the issue of costs will be addressed in a separate

order.” Exhibit 82 at 3.

       84.    Attached to this declaration as Exhibit 83 is a true and correct copy of an order of

the Ontario Superior Court of Justice entered June 2, 2017 in the Canadian Enforcement Action.

This order awards costs in the amount of $533,001.81 to Chevron Canada Limited and $313,283

to Chevron Corporation.

       85.    Attached to this declaration as Exhibit 84 is a true and correct copy of a document

titled “Factum of the Respondents on the Motion for Security of Costs,” filed on June 19, 2017 in

the Court of Appeal for Ontario in Canada in the Canadian Enforcement Action, in which Alan

                                               19
   Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 20 of 22




Lenczner represents on behalf of the LAPs that “Chevron has known about past third party funding

and has impeded any future funding.” ¶ 25.

       86.     Attached to this declaration as Exhibit 85 is true and correct copy of a document

titled “Further Supplementary Joint Motion Record of Chevron Canada Limited and Chevron

Corporation” filed June 23 2017 in the Canadian Enforcement Action. Included at Tab 2 is a letter

from Alan Lenczner to Benjamin Zernett of Goodmans LLP (counsel to Chevron Canada Limited)

and Larry Lowenstein of Osler, Hoskin & Harcourt (counsel to Chevron Corporation) dated June

22, 2017. Lenczner wrote that his firm’s fee contingency arrangements is reimbursement “at the

rate of $1,000 per docketed hour.”

       87.     Attached to this declaration as Exhibit 86 is a true and correct copy of an order of

the Court of Appeal for Ontario dated September 21, 2017 in the Canadian Enforcement Action,

ordering the LAPs to post security for costs for Chevron Canada Limited in the amount of $50,000

for the appeal and $541,335.14 for the proceedings below, and for Chevron Corporation in the

amount of $30,000 for the appeal and $321,616.33 for the proceedings below.

       88.     Attached to this declaration as Exhibit 87 is a true and correct copy of an order of

the Court of Appeal for Ontario dated October 31, 2017 in the Canadian Enforcement Action. The

court held, “While the question of whether the Ecuadorian plaintiffs have third party litigation

funding available to them was left unanswered, there should be no bright line rule that a litigant

must establish that such funding is unavailable to successfully resist a motion in an appeal for

security for costs. This is especially so in this case, where counsel for the appellants has advised

the court he is operating under a contingency arrangement and where there is evidence that

Chevron Corporation has sued some of the appellants’ former third party funders, and the funders

withdrew their financial support.”




                                                20
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 21 of 22




        89.    Attached to this declaration as Exhibit 88 is a true and correct copy of a form for

the assignment to Chevron of (a) any contingent fee and (b) any interest in any judgment or funds

related to or arising out of the enforcement, collection, or settlement of any judgment under the

Durable International Power of Attorney and Agreement for the Continuous Investment of

Professional Services (also known as “Poder Legal Internacional Duradero y Acuerdo Para

Inversión Continua De Los Servicios Profesionales”), dated November 1, 2017, between and

among the Amazon Defense Front (also known as “the FDA” and “el Frente de Defensa de la

Amazonía”) and Steven R. Donziger, Esq., together with their successors and assigns and all

successors to and predecessors of that agreement.

        90.    Attached to this declaration as Exhibit 89 is a true and correct copy of an email

from Bill Twist to John van Merkensteijn dated August 3, 2016, produced by J. van Merkensteijn

and bearing Bates numbers JVM 004911-14. In an August 2, 2016 email at the bottom of the

chain, Derek Stoldt of Kaye Scholar writes to John van Merkensteijn regarding escrow and

confidentiality arrangements in a draft investor agreement, “All in all, it is a very odd arrangement

and gives me some pause . . . There is some part of this that feels like the steps people may take

when they are laundering money. It does give me some pause.” JVM 004913.

        91.    Attached to this declaration as Exhibit 90 (filed under seal pursuant to Dkt. 723)

is a true and correct copy of a document produced by M. K. Sullivan and bearing bates numbers

MKS-0006507-6535 and containing financial records. At MKS-0006527 is an invoice from Rex

Weyler dated August 31, 2017 in the amount of $4,905.44. The work covered by the invoice

includes “article, ‘Chevron’s Amazon Chernobyl Case moves to Canada.’” (emphasis in

original).

        92.    Attached to this declaration as Exhibit 91 is a true and correct copy of an email

from Michael Ben Jacob (Kaye Scholer LLP), counsel to John van Merkensteijn, to Alan Lenczner,

                                                 21
    Case 1:11-cv-00691-LAK-RWL Document 2114 Filed 10/24/18 Page 22 of 22




copying John van Merkensteijn and Steven Donziger, produced by J. van Merkensteijn and bearing

Bates number JVM 002498. Ben-Jacob writes, “This confirms that Steven is authorized to give

instructions to you regarding the allocation and disbursement of funds to counsel to pay legal fees.”

       93.     Attached to this declaration as Exhibit 92 is a true and correct copy of an email

chain between Steven Donziger, John van Merkensteijn, and Bill Twist, dated August 4, 2016,

produced by J. van Merkensteijn and Bates stamped JVM 004865. Donziger writes, quoting his

“partner Aaron Page,” that internal LAP work product copied in the Ecuadorian judgment were

“advocacy documents that were designed to get before the court.”

       Executed on this 1st day of October, 2018 at New York, New York.

                                                                   /s/ Anne Champion
                                                                       Anne Champion




                                                 22
